Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 08,2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 8 and claim 15) recite “… identify a down period of the machine at a  primary location, wherein…: receives a machine type and an intended use of the machine at the primary location; and estimates the down period of the machine based on the machine type, the intended use of the machine, and at least one of forecast data 

As a whole, Each of these limitations are directed to identifying a down period of a machine, assigning the machine to a supplemental use, … transporting the machine to the supplemental location based on cost, and thus, commercial or legal interactions ( including agreements in the form of contracts; legal obligations advertising marketing or sales activities or behaviors; business relations) and managing personal human behavior of following instructions and thus, the claims are directed to the abstract idea grouping of a certain method of organizing human activity.  

Further, set of designs. as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the  … estimates the down period of the machine…, and at least one of forecast data and historical usage data;  … and defines a usage value for the supplemental use of the machine …; … adjust a cost of the machine using the usage value; … transport the machine from the primary location to the  supplemental location; …, wherein … to estimate a transportation time between the primary location to the supplemental location and to determine a departure time for the transport vehicle in order for the machine to arrive prior to the at least one portion of the down period recite mathematical calculations and relationships;  … and thus, the claims are directed to mathematical concepts. 

Accordingly, the claims 1-20 are directed to a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ a system for increasing usage of a machine, the system comprising: to automatically, the usage predictor, a usage allocator to automatically assign, a cost adjustor to, a transport vehicle to,  a transport planner to automatically trigger,  ….: a positioning device , a transport triggering system …”,  in claim 1 “ the system”,  in claims 2-6;   “the system”, “ the usage allocator”, in claim 7;”automatically..”, “automatically trigger”,  in claim 8 and claim 15;  no additional elements are recited in claims 9-14 nor claims 16-20;    however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. – See MPEP 2106.05(f).

In addition, these additional elements merely generally link the use of the judicial exception to a particular technological environment or field of use, namely a generic computing environment. – See MPEP 2106.05 (h).

Furthermore, with respect to the receives, trigger,  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. See MPEP-2016.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-14, 16-20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Finn, et al. (US 2017/0076233 A1)  at [016], [047], [071], [084], [Figure 1], []  describing that the embodiments of the invention are 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05 (f). Thus, the elements of the claims, considered both 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 15, 16, 17, 19   rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Finn (US 2017/0076233 A1.

Regarding Claim 15, 

A method for increasing usage of a machine, the method comprising: automatically identifying a down period for a machine at a primary location; automatically assigning the machine to a supplemental use during the down period, wherein the supplemental use occurs at a supplemental location and the assigning the machine to the supplemental use during the down period comprises: receiving one or more requests to use the machine during at least one portion of the down period;  and defining a usage value for the supplemental use of the machine during the at least one portion of the down period

[Similar to claim 1],  Finn [016], Finn [084],[016], [052],[061].


displaying, to a potential buyer of the machine, a cost of the machine modified by the usage value compared to an unmodified cost of the machine.  

Finn [037] discloses displaying to the user/ borrower  asset listings which include: the industry, supplier,  machine/asset borrowing history  such as transactions, Finn [037]-[038], [Figure 4],[Figure 5], [abstract], [023]; 

Finn [089]-[090] teaches price (cost of the machine) and the planned usage period, payment for the requested use of the selected asset., Finn [089]-[092].



Regarding Claim 16, 

The method of claim 15, wherein automatically identifying the down period comprises: -receiving a machine type and an intended use of the machine at the primary location;  estimating the down period of the machine based on the machine type, the intended use of the machine, and at least one of forecast data and historical data  

Finn teaches a downtime (August) of the Machine/ asset, where the machine is available for rent (supplemental use)., Finn [084],[016], [052],[061].


Finn [081] teaches forecast data and  primary location of the asset as part of the asset profile. ;Finn [052] discloses use of a map 516 ( position device) showing the location of the asset (primary location) 108 or a region in which the asset 108 may travel., Finn [052], [Figure 5].

Regarding Claim 17,  

The method of claim 15, wherein the down period comprises a consecutive time period.  

Finn teaches an asset usage and being available for usage in August. Bullock teaches tracking fleet assets by date range, which can be adjusted.

(When the machine is down for the month of august, this is a down period for a consecutive time period of consecutive days.)

Finn [084],[016], [052],[061], [093]-[096]; and Bullock, [Figure 2], [036]-[037], [002].

Finn teaches assigning machine/ asset usage. Bullock teaches viewing machine/fleet schedule by time period. It would have been obvious to combine before the effective filing period  to assign fleet/ asset usage, as taught by Finn with consideration of scheduled machine maintenance and repair, as taught by Bullock  to maintain the necessary number of machines working [available] on a given project, Bullock [002]. 


Regarding Claim 19,

The method of claim 15 further comprising, for a guarantee period, automatically assigning one or more supplemental uses for the down period.  

Same as claim 13, Finn [016], [023], [025], [077].




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4-6, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2017/0076233 A1) and further in view of Wurster  (US 2008/0,189,207 A1).

Regarding Claim 1, 

A system for increasing usage of a machine, the system comprising: 



Finn [071] platform 100 includes the data analytics component 220, Finn [071], [Figure 1],[084].


a usage predictor to automatically identify a down period of the machine at a primary location, wherein the usage predictor: 

Finn [016] discloses a user in need of an asset may use the platform to assist in selecting an asset most appropriate for a planned job and to arrange a usage agreement with the other user owning that asset. The user may specify that the user wishes to obtain use of a bulldozer, a date range in which the user requires the bulldozer, a price limit that the user is willing to pay, and a region in which the user is able to arrange transport for the bulldozer to a jobsite.

Finn [071] platform 100 includes the data analytics component 220  and may aggregate including supplier profiles components 202, asset profile component 206,  third party support profiles 208 and listings of recommended assets 108, region data 120 and 122 from the profiles, and resultant data . The resultant data 

Finn [084] teaches the asset listing based on the aforementioned asset criteria may include an identification of a first jackhammer that is offered by one of the suppliers 104 from which the recipient 102 had rented via the platform 100 a hauling machine in the previous month and had given the supplier 104 a 5 star rating, is located within the first region 120, is available for the whole of August (downtime).

receives a machine type and an intended use of the machine at the primary location; 

Finn [084] discloses the recipient 102 wishes to obtain usage of a jackhammer which is located within the first region 120, is available for the whole of August (forecast data, down period), and is priced at $40 a day., Finn [084],[016], [052],[061].

Finn [016] discloses an asset (e.g., heavy machine, tooling, materials, personnel service, etc.), may offer the asset for usage by another user in return for a rental fee or other consideration. The user may specify that the user wishes to obtain use of a bulldozer, … and a region in which the user is able to arrange transport for the bulldozer to a jobsite (location).; Finn [052] discloses the interface 500 includes a link or action element to display a history 510 of the asset 108. For 


and estimates the down period of the machine based on the machine type, the intended use of the machine, and at least one of forecast data and historical usage data; 

Finn [084] discloses the asset listing based on the aforementioned asset criteria may include an identification of a first jackhammer that is offered by one of the suppliers 104 from which the recipient 102 had rented via the platform 100 a hauling machine in the previous month (historical usage) and had given the supplier 104 a 5 star rating, is located within the first region 120, is available for the whole of August (forecast data, down period), and is priced at $40 a day.

(The machine is planned to the available for rent and use in the month of August. The machine is not being used in August, so the machine is planned to have a down period in August. )

Finn [076]-[078] discloses the type of asset 108, and may include one or more parameters relating to the planned usage.; Finn [079] teaches the transaction history of the supplier 104, and/or the assets 108 associated with the supplier 104 

Finn [0043] The asset profile may indicate the availability of the asset 108, such as how many hours the asset 108 will be available in an upcoming time period and/or a date range during which the asset 108 is or will be available., Finn [043.]


a usage allocator to automatically assign the machine to a supplemental use during the down period, wherein the supplemental use occurs at a supplemental location and the usage allocator: 

Finn [Figure 7], [075] discloses platform 100 may obtain usage of one of the assets 108; Finn [083] discloses arriving to a determination of one or more matching assets 108.

Finn [084] discloses the platform 100, such as via the asset recommendation component 212,  (a usage allocator) may determine the asset listing of recommended jackhammers by cross-referencing and/or comparing each aspect of the job data provided by the recipient 102 with data from the respective profile of the recipient 102, the suppliers 104, the assets 108, and the third-party support 106., Finn [084].


receives one or more requests to use the machine during at least one portion of the down period; 

Finn [089], [Figure 7] discloses the supplier 104 may have received the request from the recipient 102 for the recipient 102 to obtain usage of one of the supplier's 104 assets 108 made available on the platform 100 for a time needed 604.; Finn [088] –[089], [Figure 6],[Figure 7].


and defines a usage value for the supplemental use of the machine during the at least one portion of the down period; 

Finn [077] teaches job data may include an indication of a period of time, a price  range, a quantification of usage of the asset 108, and/or a delivery or transportation requirement of the asset 108.; Finn [016] discloses  a user such as an owner of an asset ( e.g., machine, etc…) may offer the asset for usage  by another user in return for a rental fee (Renting a machine is a supplemental use for a machine,. The rental fee for the supplemental is a usage fee for the supplemental use.)., Finn [016], [023], [025].


a cost adjustor to adjust a cost of the machine using the usage value;



Finn [023] teaches one or more recipients 102 may connect to the platform 100 (cost adjuster) and make an arrangement, such as an agreement (e.g., renting, bartering, borrowing, etc…)with the supplier 104, to use one or more of the assets 108 made available via the platform 100 by the suppliers 104.

Finn [077] teaches job data may include an indication of a period of time, a price  range (cost), a quantification of usage of the asset 108, and/or a delivery or transportation requirement of the asset 108.

 (The price and renting, bartering, borrowing, etc… with the supplier adjusts the cost based on the term of the asset usage.)

 a transport vehicle to transport the machine from the primary location to the supplemental location; 

Finn [016] discloses arranging for transport for the bulldozer to a jobsite.; Finn [024] discloses for  example,  the third-party support 106 may provide transportation of the asset 108 acquired via the platform 100. For instance, the third-party support 106 may be engaged to pick up a borrowed tool at the 

and a transport planner to automatically trigger a transport of the machine to the supplemental location for the supplemental use, wherein the transport planner comprises: 

Finn [024]  discloses the third-party support 106 may provide transportation of the asset 108 acquired via the platform 100. For instance, the third-party support 106 (a transport planner) may be engaged to pick up a borrowed tool at the supplier's 104 site and transport the tool to the recipient's 102 site., Finn [024],[026],[077],[Figure 1].

Finn [042], [052] discloses transporting an asset within a 50 mile radius from a particular address , traveling within a region, and the location of the asset 108 on a map., Finn [042],[051]-[052],[Figure 5].  


a positioning device to estimate … between the primary location to the supplemental location and to determine …  for the transport vehicle in order for the machine to arrive prior to the at least one portion of the down period; 

Finn [066] discloses the determination of the asset listing may further be based on the assets' 108 asset profiles. For example, the type of asset 108, price of the asset 108, a region or location associated with the asset 108, a delivery or transportation requirements of the asset 108, an availability of the asset 108. 

Finn [042] discloses for example, the asset profile for a crane operator asset may indicate that the crane operator is able to travel within a 50 mile radius from a particular address or is able to travel to anywhere within one or more county regions. 

Finn [052] discloses the interface 500  a time period in which the asset 108 is available for use and/or a number of hours for which that the asset is available, and a map 516 ( position device) showing the location of the asset 108 or a region in which the asset 108 may travel.; Finn [051]-[052], [Figure 5]. .
Finn [088],[Figure 6] teaches an intended application and a time needed (arrival time needed for transport to arrive)and submitting a request.;  Finn [016] teaches the user may specify that the user wishes to obtain use of a bulldozer, a date range in which the user requires the bulldozer., and arranging transport for the bulldozer to a jobsite. The user may select one of the bulldozers meeting the criteria (.e.g., date range), Finn[016], [077],[088],[Figure 6]. 

Although highly suggested, Finn does not explicitly teach:
“…to estimate a transportation time … to determine a departure time …”

Wurster  teaches:
“…a positioning device to estimate a transportation time … to determine a departure time … arrive …”

Wurster [067] –[068] the system 10 estimates the time to travel the route based on distance ( e.g., between point 90 to point 95. Wurster [066]-[069],; Wurster [0085] teaches the transportation service system 10 is fully integrated into wireless networks (e.g., global positioning systems). Wurster teaches the system 10 provides real-time dispatching tool 180 for transportation services. System 10 can track the location, check availability time and schedule, and immediately dispatch the resource to the customer upon demand and calculate the estimate time to destination or estimate time of arrival., Wurster [067]-[069], [085].

Finn discloses matching an asset to a need time and transporting the asset to a location.  Wurster teaches route guidance including transporting from a departure point to a destination. It would have been obvious to combine before the effective filing date identifying the need time an asset is needed for usage, as taught by Finn, with dispatching transportation to meet an arrival time, as taught be Wurster,  to provide a  more efficient process of utilizing transportation services., Wurster [011].

and a transport triggering system to trigger an operation of the transport vehicle to transport the machine to the supplemental location for the supplemental use at the departure time.  

Finn [016] teaches the user may specify that the user wishes to obtain use of a bulldozer, a date range in which the user requires the bulldozer., and arranging transport for the bulldozer to a jobsite.

Finn [094] teaches the third-party support 106 service listing may include identifications of flat-bed transportation services offered by one or more third-party support 106 that are capable of transporting the tracked excavator and service the region encompassing the storage location of the tracked excavator and the recipient's 102 jobsite, Finn [094]-[095].



Regarding Claim 4,  

The system of claim 1, wherein the historical data comprises related usage data, and the related usage data is associated with a use of at least one other machine within a proximity of the primary location and a machine type of the at least one other machine is the same as the machine type of the machine.  



Finn [052] discloses the interface 500, a usage history, service history, a time period in which the asset 108 is available for use and/or a number of hours for which that the asset is available, and a map 516 ( position device) showing the location of the asset 108 or a region in which the asset 108 may travel.; Finn [051]-[052], [Figure 5].



Regarding Claim 5,  
The system of claim 1, wherein the historical data comprises prior usage data of the machine.  

Finn [052] discloses the interface 500 may display a usage history, service history.

Finn [Figure 7], [075] discloses platform 100 may obtain usage of one of the assets 108; Finn [016] discloses a user in need of an asset may use the platform to assist in selecting an asset most appropriate for a planned job and to arrange a usage agreement with the other user owning that asset.



Regarding Claim 6,  

The system of claim 1, wherein, for a guarantee period, the usage allocator automatically assigns one or more supplemental uses for the down period.  

Finn [077] teaches job data may include an indication of a period of time, a price  range, a quantification of usage of the asset 108, and/or a delivery or transportation requirement of the asset 108.; The request may include an identification of the asset 108 selected by the recipient 102, an identification of the recipient 102, and/or other details of the requested usage, such as the requested start time of the usage, a length or other quantification of the usage, and/or the region or location of the usage.

Finn [093]-[096] teaches response to the request and  in conjunction with facilitation of the payment step 712 (assent, guarantee),   arranging for transportation of an asset (e.g., tractor)  to a jobsite 102  an indication of an assent to the third-party support 106 providing the service may be received., Finn [093]- [096], [Figure 7],[claim 16].



Regarding Claim 8,  

A method for increasing usage of a machine, the method comprising: automatically identifying a down period of a machine, wherein automatically identifying the down period comprises:  receiving a machine type and an intended use of the machine at a primary location; -estimating the down period of the machine based on the machine type, the intended use of the machine, and at least one of forecast data and historical data; automatically assign the machine to a supplemental use during the down period, wherein the supplemental use occurs at a supplemental location and the assigning the machine to the supplemental use during the down period comprises:  receiving one or more requests to use the machine during at least one portion of the down period;  and defining a usage value for the supplemental use of the machine during the at least one portion of the down period;  adjust a cost of the machine using the usage value; automatically trigger a transport of the machine to the supplemental location for the supplemental use, wherein triggering the transport of the machine comprises:  operating a positioning device to estimate a transportation time between the primary location to the supplemental location and to determine a departure time for a transport vehicle transporting the machine in order for the machine to arrive prior to the at least one portion of the down period;  and operating a transport triggering system to trigger an operation of the transport vehicle to transport the machine to the supplemental location for the supplement use at the departure time;  and transporting the machine from the primary location to the supplemental location at the departure time.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 8 is directed to method for increasing usage of a machine, the method comprising: automatically trigger, 



Regarding Claim 11, 
The method of claim 8, wherein the historical data comprises related usage data, and the related usage data is associated with a use of at least one other machine within -a proximity of the primary location and a machine type of the at least one other machine is the same as the machine type of the machine.  

[similar to claim 4]



Regarding Claim 12, 

The method of claim 8, wherein the historical data comprises prior usage data of the machine.  

[similar to claim 5]





The method of claim 8 further comprising, for a guarantee period, automatically assigning one or more supplemental uses for the down period.  

[similar to 8], Finn [016], [023], [025], [077].





Claim 2,3, 9, 10-  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2017/0076233 A1) and further in view of Wurster  (US 2008/0,189,207 A1) and in further view of PennState ( Managing Machinery and Equipment, 2016).

Regarding Claim 2,  

The system of claim 1, wherein the forecast data comprises …  data for the primary location.  

Finn [081] teaches forecast data and primary location of the asset as part of the asset profile. ; Finn [093]-[096] teaches response to the request and  in conjunction with facilitation of the payment step 712 (assent, guarantee),   arranging for transportation of an asset (e.g., tractor)  to a jobsite 102 .; Finn 

Although highly suggested, Finn does not explicitly teach:
“…weather forecast data …”

PennState teaches:
“… forecast data comprises weather forecast data …”

PennState [page 6 paragraph 4] discloses right sizing machinery management for efficient use for field and vegetation crops. For example, field crops and vegetable crops are traditionally planted during spring months … when … land is fit to plant.  PennState [page 1 , paragraph 1], [page 6 paragraph 2-6].

Finn teaches the asset/equipment profile includes the predicted usage and location of an asset/equipment.  PennState teaches planning to planting crops (agriculture) during a season (e.g., spring) when land is fit for cropping.  It would have obvious before the effective filing date to combine forecasting the use of an asset/equipment at a location, as taught by Finn, with planting crops in the spring, as taught by PennState, to schedule planting time around equipment availability as in inexpensive source of equipment/asset usage., PennState [page 6 paragraph 7].



Regarding Claim 3,  

The system of claims 1, wherein the forecast data … for the primary location.  

Finn [081] teaches forecast data and  primary location of the asset as part of the asset profile. ; Finn [093]-[096] teaches response to the request and  in conjunction with facilitation of the payment step 712 (assent, guarantee),   arranging for transportation of an asset (e.g., tractor)  to a jobsite 102 .; Finn [052] discloses use of a map 516 ( position device) showing the location of the asset (primary location) 108 or a region in which the asset 108 may travel., Finn [052], [Figure 5].

Finn does not explicitly teach, 
“… agriculture forecast data …”

PennState teaches:
“… agriculture forecast data for the primary location …”

PennState [page 6 paragraph 4] discloses right sizing machinery management for efficient use for field and vegetation crops. For example, field crops and vegetable crops are traditionally planted during spring months … when … land is fit to plant.  PennState [page 1 , paragraph 1], [page 6 paragraph 2-6].

Finn teaches the asset/equipment profile includes the predicted usage and location of an asset/equipment.  PennState teaches planning to planting crops (agriculture) during a season (e.g., spring) when land is fit for cropping.  It would have obvious before the effective filing date to combine forecasting the use of an asset/equipment at a location, as taught by Finn, with planting crops in the spring, as taught by PennState, to schedule planting time around equipment availability as in inexpensive source of equipment/asset usage., PennState [page 6 paragraph 7].



Regarding Claim 9,  

The method of claim 8, wherein the forecast data comprises weather forecast data for the primary location.  

[same as claim 2]



Regarding Claim 10, 

The method of claim 8, wherein the forecast data comprises agriculture forecast data for the primary location.  

[same as claim 3]



Claim 7, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2017/0076233 A1) and further in view of Wurster  (US 2008/0,189,207 A1) and in further view of Bullock (US 2016/0104124 A1).


Regarding Claim 7, 

The system of claim 1, wherein the usage allocator automatically:  assigns an initial portion of the down period to an initial supplemental use of the machine; 

Finn [Figure 7], [075] discloses platform 100 may obtain usage of one of the assets 108, assent to the use, Finn [Figure 7],[075];  Finn [083] discloses arriving to a determination of one or more matching assets 108.; Finn [093] discloses an asset recommendation, in conjunction with steps 702-712 of the method 700, the third party support 106 services  may be selected (steps 706, 712)   ; Finn[094]-[096];




and assigns a subsequent portion of the down period to a subsequent supplemental use of the machine, 

Finn teaches a downtime (August) of the Machine/ asset, where the machine is available for rent (supplemental use)., Finn [084],[016], [052],[061].

Although highly suggested, Finn does not explicitly teach:
wherein the initial portion and the subsequent portion are different time periods.  

Bullock teaches:
wherein the initial portion and the subsequent portion are different time periods.  

Bullock [Figure 2] teaches a fleet /asset level view  for a date range (e.g.,  nine-month views). However the data axis may be adjusted., Bullock, [Figure 2], [036]-[037], [002].



Finn teaches assigning machine/ asset usage. Bullock teaches viewing machine/fleet schedule by time period. It would have been obvious to combine before the effective filing period  to assign fleet/ asset usage, as taught by Finn with consideration of scheduled machine maintenance and repair, as taught by Bullock  to maintain the necessary number of machines working [available] on a given project, Bullock [002]. 



Regarding Claim 14, 

The method of claim 8, wherein assigning the machine to the supplemental use during the down period comprises: assigning an initial portion of the down period to an initial supplemental use of the machine;  and assigning a subsequent portion of the down period to a subsequent supplemental use of the machine, wherein the initial portion and the subsequent portion are different time periods.  

Finn teaches an asset usage and being available for usage (supplement use during downtime) in August. Bullock teaches tracking fleet assets by date range, which 

and [similar to claim 7], Finn [084],[016], [052],[061], [093]-[096]; and Bullock, [Figure 2], [036]-[037], [002].

Finn teaches assigning machine/ asset usage. Bullock teaches viewing machine/fleet schedule by time period. It would have been obvious to combine before the effective filing period  to assign fleet/ asset usage, as taught by Finn with consideration of scheduled machine maintenance and repair, as taught by Bullock  to maintain the necessary number of machines working [available] on a given project, Bullock [002]. 



Claim   18, 20 -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2017/0076233 A1) and inview of  Bullock (US 2016/0104124 A1).

Regarding Claim 18,  

The method of claim 15, wherein the down period comprises one or more discontinuous time periods.  



Finn [084],[016], [052],[061], [093]-[096]; and Bullock, [Figure 2], [032] -[033], [036]-[037], [002].

Finn teaches assigning machine/ asset usage. Bullock teaches viewing machine/fleet schedule by time period. It would have been obvious to combine before the effective filing period  to assign fleet/ asset usage, as taught by Finn with consideration of scheduled machine maintenance and repair, as taught by Bullock  to maintain the necessary number of machines working [available] on a given project, Bullock [002]. 


Regarding Claim  20,  

The method of claim 15, wherein assigning the machine to the supplemental use during the down period comprises:  assigning an initial portion of the down period to an initial supplemental use of the machine;  and assigning a subsequent portion of the down period to a subsequent supplemental use of the machine, wherein the initial portion and the subsequent portion are different time periods.

Finn teaches an asset usage and being available for usage (supplement use during downtime) in August. Bullock teaches tracking fleet assets by date range, which can be adjusted. Bullock teaches tracking maintenance schedule which is a scheduled downtime and adjusting time periods.

[similar to claim 14], Finn [084],[016], [052],[061], [093]-[096]; and Bullock, [Figure 2], [036]-[037], [002].

Finn teaches assigning machine/ asset usage. Bullock teaches viewing machine/fleet schedule by time period. It would have been obvious to combine before the effective filing period  to assign fleet/ asset usage, as taught by Finn with consideration of scheduled machine maintenance and repair, as taught by Bullock  to maintain the necessary number of machines working [available] on a given project, Bullock [002]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima ,  (JP 504,7920) discloses a position detection unit 22 includes a GPS reception unit, travel management method, which searches for a route according to the destination and a target arrival time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES GUILIANO/Primary Examiner, Art Unit 3623